Citation Nr: 1636777	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C claimed as the result of a colonoscopy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  

In June 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript is associated with the record.  

The issues on appeal were last before the Board in January 2014 when they were remanded for additional evidentiary development.  

Also before the Board in January 2014 was a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke.  The claim was remanded to provide the Veteran with a statement of the case and an opportunity to perfect this appeal for review by the Board.  The statement of the case was issued in October 2014.  The Veteran did not submit a substantive appeal and the issue is, therefore, no longer on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided several different theories as to how he became infected with hepatitis C during active duty.  He has claimed that the disease was due to exposure to blood during active duty as well as due to inoculations he received via an air gun during active duty.  VA examinations have been conducted to determine if there is merit to these theories.  The Veteran has also claimed that he currently has hepatitis C as a result of a colonoscopy which was conducted by VA in 2003.  The Veteran has not been provided with a VA examination to address this contention.  As the issues on appeal are being remanded for the reason set out below, the Board finds that a medical opinion should also be obtained to determine if the Veteran was infected with hepatitis C as a result of a colonoscopy (or some other type of diagnostic procedure) which was the result of VA actions and involved some element of fault on the part of VA, or was an event not reasonably foreseeable..  

In January 2014, the Board remanded the issues on appeal back to the RO, in part, to obtain any records pertaining to the Veteran that the Social Security Administration may have.  To date, these records have not been associated with the claims file and there is no indication that the record are not available.  The Board can find no evidence that the records were requested.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:


1.  The RO or the AMC should obtain from the Social Security Administration a copy of the decision awarding the Veteran Social Security disability benefits and of the records upon which the award was based.  

2.  Contact the San Antonio VAMC and obtain and associate with the claims file all outstanding records of treatment pertaining to a colonoscopy which was conducted in 2003 (possibly November 2003), to include all surgical and nursing notes pertaining to the 2003 procedure.  Also, the full informed consent documents through the VistA imaging system for the 2003 procedure must be obtained if possible. 

3.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination in connection with his claim alleging that he was infected with hepatitis C due to a colonoscopy performed at a VA facility.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

First, the examiner must state whether it is as likely as not (a 50% or greater probability) the Veteran has hepatitis C as a result of the 2003 procedure performed at the San Antonio VAMC.

Second, if so, the examiner must state whether the hepatitis C was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA. 

Third, and notwithstanding any informed consent documents, the examiner must further state whether the hepatitis C was a reasonably foreseeable outcome of procedure based upon the specific facts and circumstances of this Veteran's case.  

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for Hepatitis C on a direct basis and under a theory of compensation under 38 U.S.C.A. § 1151.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
Kelli A. Kordich 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






